Citation Nr: 0824037	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for tinnitus.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
November 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 
2006, the RO denied service connection for bilateral hearing 
loss and tinnitus, finding that the veteran had not submitted 
new and material evidence to reopen the claims.  In a July 
2006 Statement of the Case, the RO reopened the claims for 
service connection based on new and material evidence, and 
denied both service connection claims.  Irrespective of the 
RO's action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380 Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The veteran originally filed claims for service 
connection for bilateral hearing loss and tinnitus in July 
2002.  The RO denied the claim sin August 2002, providing 
notice to the veteran along with the procedure for appealing 
the decision.  The veteran did not appeal and those denials 
are now final.

2.  The veteran filed to reopen in November 2005.  Evidence 
received since the final August 2002 RO decision is not 
cumulative and raises a reasonable possibility of 
substantiating the service connection claims for bilateral 
hearing loss and tinnitus.  

3.  Resolving all doubt, the competent medical evidence shows 
a relationship between the currently diagnosed bilateral 
hearing loss and service.

4.  Resolving all doubt, the competent medical evidence shows 
a relationship between the veteran's tinnitus and service.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the 
August 2002 RO decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

2. New and material evidence has been received since the 
August 2002 RO decision and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.385.

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcomes noted below, no conceivable 
prejudice to the veteran could result from this adjudication, 
regardless of whether or not VA provided adequate notice or 
assistance.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  




New and Material Evidence

In August 2002, the RO denied service connection for 
bilateral hearing loss and tinnitus.  A timely appeal was not 
received, and the decision is now final. 

VA must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156 
(2006).

In November 2005, the veteran petitioned to reopen his claim 
for service connection for bilateral hearing loss and 
tinnitus.  He subsequently submitted a report of a March 2006 
private medical examination which indicated he suffered from 
significant neurosensory hearing loss and tinnitus.  The 
examiner opined that the hearing loss was likely as not from 
the veteran's exposure to significant noise trauma while in 
the military.  

The claimant underwent a VA examination in June 2006 and a 
hearing test at a VA medical center in September 2006 that 
showed bilateral hearing loss.  

The evidence received subsequent to the August 2002 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

These examination reports constitute new and material 
evidence.  The claims had been previously denied because no 
current hearing loss or tinnitus disabilities were shown.  
The new evidence relates to an unestablished fact necessary 
to substantiate the appellant's claim; that the veteran has 
current disabilities. When considered with all the evidence 
of record a reasonable possibility of substantiating the 
claim is raised and reopening the claim is warranted.  38 
C.F.R. § 3.156(a).

Service connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that these conditions resulted 
from exposure to extreme noises while he served as an Airman 
and worked on jet engines on flight decks.  He states he has 
problems hearing his spouse, the television, lectures, 
sermons, and others at social gatherings.  He also reports a 
constant ringing sound in his ears that is very loud and 
bothersome.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in service 
38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record shows present hearing loss and tinnitus 
disabilities.  A VA examination in January 2006 and a VA 
medical center hearing examination in January 2006 diagnosed 
the claimant with bilateral sensorineural hearing loss.  
Likewise, a private medical examination in March 2006 
concluded the veteran had mild to moderately-severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  38 C.F.R. 
§ 3.385.

The veteran is competent to state that he hears a high-
pitched tone in his ears, and there is no reason shown to 
doubt his credibility.  Accordingly, a tinnitus disability is 
conceded.  See Espirtu v. Derwinski, 2 Vet. App. 492 (1992).

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss or tinnitus.  The service medical 
records are negative, but personnel records confirm that the 
veteran served as an Airman.  The veteran has stated that he 
was exposed to extreme noise levels while working with jet 
engines on the flight deck of an aircraft carrier.  The Board 
finds this testimony credible, and the veteran's exposure to 
acoustic trauma in service is conceded.  See 38 C.F.R. 
§ 3.304 (d) (2007).  

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether the acoustic trauma exposure 
while in the military and the present hearing loss and 
tinnitus disabilities are directly related.  

The favorable evidence consists of the March 2006 private 
examiner opinion that the claimant's hearing loss occurred 
"as likely as not from his exposure to significant noise 
trauma while in the military."  While the physician did not 
address the issue of service connection for tinnitus, he 
noted the veteran's noise exposure during service and 
performed audiometry testing.  

The VA examiner in September 2006 did not address service 
connection for bilateral hearing loss because she stated she 
would only be speculating.  The VA examiner stated it was 
unlikely that the tinnitus was the result of noise exposure 
while in the military and instead attributed this condition 
to an ear infection the veteran experienced in 1978.  
However, the veteran asserts he has experienced tinnitus 
symptoms since his exposure to extreme noises while in 
service.  There is no reason to doubt his credibility as to 
the onset of tinnitus.

Given that the veteran's statements are accepted as credible 
and are consistent with his in-service assignments; given 
that there is competent private medical evidence relating the 
hearing loss to service and there is no medical evidence to 
the contrary; and given that the VA medical opinion against 
service connection for tinnitus is, apparently, based on a 
miscommunication between the examiner and the veteran as to 
the date of the onset of the tinnitus; all doubt is resolved 
in the veteran's favor and service connection for bilateral 
hearing loss and tinnitus is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


